UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02679 DAVIS SERIES, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: June 30, 2012 ITEM 1. REPORT TO STOCKHOLDERS DAVIS SERIES, INC. Table of Contents Shareholder Letter 2 Management's Discussion of Fund Performance: Davis Opportunity Fund 3 Davis Government Bond Fund 5 Davis Financial Fund 7 Davis Appreciation & Income Fund 9 Davis Real Estate Fund 11 Fund Overview: Davis Opportunity Fund 13 Davis Government Bond Fund 14 Davis Government Money Market Fund 15 Davis Financial Fund 16 Davis Appreciation & Income Fund 17 Davis Real Estate Fund 18 Expense Example 19 Schedule of Investments: Davis Opportunity Fund 22 Davis Government Bond Fund 26 Davis Government Money Market Fund 29 Davis Financial Fund 31 Davis Appreciation & Income Fund 34 Davis Real Estate Fund 38 Statements of Assets and Liabilities 41 Statements of Operations 43 Statements of Changes in Net Assets 44 Notes to Financial Statements 46 Financial Highlights 59 Director Approval of Advisory Agreements 67 Fund Information 71 Privacy Notice and Householding 72 Directors and Officers 73 This Semi-Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Series, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS SERIES, INC. Shareholder Letter Dear Fellow Shareholder, As stewards of our customers’ savings, the management team and Directors of the Davis Funds recognize the importance of candid, thorough, and regular communication with our shareholders. In our Annual and Semi-Annual Reports we include all of the required quantitative information such as financial statements, detailed footnotes, performance reports, fund holdings, and performance attribution. In addition, we produce a Manager Commentary for certain funds, which is published semi-annually. In this commentary, we give a more qualitative perspective on fund performance, discuss our thoughts on individual holdings, and share our investment outlook. You may obtain a copy of the current Manager Commentary either on our website, www.davisfunds.com, or by calling 1-800-279-0279. We thank you for your continued trust. We will do our best to earn it in the years ahead. Sincerely, Christopher C. Davis President August 1, 2012 2 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND Performance Overview Davis Opportunity Fund’s Class A shares delivered a total return on net asset value of 4.63% for the six-month period ended June 30, 2012. Over the same time period, the Russell 3000® Index (“Index”) returned 9.32%. The sectors1 within the Index that turned in the strongest performance over the six-month period were telecommunication services, financials, and health care. The sectorswithin the Index that turned in the weakest performance over the six-month period were energy, utilities, and materials with energy being the only sector to turn in a negative performance. Factors Impacting the Fund’s Performance Information technology companies were the most important detractor2 from the Fund’s performance relative to the Index. The Fund’s information technology companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting compared to the Index. Google3, Hewlett-Packard, and Nokia were among the most important detractors from performance. Microsoft and Youku were among the most important contributors to performance. Financial companies were also an important detractor from the Fund’s relative performance. The Fund’s financial companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting in this stronger performing sector. CETIP and Oaktree were among the most important detractors from performance. Wells Fargo and Berkshire Hathaway were among the most important contributors to performance. Industrial companies were another important detractor from the Fund’s relative performance. The Fund’s industrial companies under-performed the corresponding sector within the Index and performance was also reduced by a higher relative average weighting in this sector. Nielsen Holdings and Expeditors International were among the most important detractors from performance. Other important contributors to the Fund’s performance included Walt Disney, Sherwin-Williams, Coca-Cola, and Sigma-Aldrich. Groupon was the single most important detractor from the Fund’s performance. The Fund no longer owns Sherwin-Williams. The Fund had approximately 10% of its net assets invested in foreign companies at June 30, 2012. As a whole, those companies under-performed the domestic companies held by the Fund. Davis Opportunity Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Opportunity Fund’s principal risks are: stock market risk, manager risk, common stock risk, under $10 billion market capitalization risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk.See the prospectus for a full description of each risk. 1The companies included in the Russell 3000®Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 3 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS OPPORTUNITY FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Opportunity Fund Class A versus the Russell 3000® Indexover 10 years for an investment made on June 30, 2002 Average Annual Total Return for periods ended June 30, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (2.49)% (3.07)% 5.45% 9.27% 12/01/94 1.03% 1.03% Class A - with sales charge (7.11)% (4.01)% 4.94% 8.96% 12/01/94 1.03% 1.03% Class B†, ** (7.25)% (4.31)% 4.84% 10.56% 05/01/84 2.02% 2.02% Class C** (4.24)% (3.83)% 4.63% 4.19% 08/15/97 1.83% 1.83% Class Y (2.26)% (2.78)% 5.78% 4.95% 09/18/97 0.80% 0.80% Russell 3000® Index*** 3.84% 0.39% 5.81% 8.62% The Russell 3000® Index measures the performance of the 3,000 largest companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Investments cannot be made directly in the Index. The performance data for Davis Opportunity Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 4 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND Performance Overview Davis Government Bond Fund’s Class A shares returned 0.29% on net asset value for the six-month period ended June 30, 2012. Over the same time period, the Citigroup U.S. Treasury/Agency 1-3 Year Index (“Index”) returned 0.15%. The Fund’s investment strategy, under normal circumstances, is to invest exclusively in U.S. Government securities and repurchase agreements, collateralized by U.S. Government securities, with a weighted average maturity of three years or less. Factors Impacting the Fund’s Performance Mortgage-backed securities out-performed both treasuries and agencies over the six-month period ended June 30, 2012. The Fund benefited1 by being more heavily invested in mortgage-backed securities than the Index. Davis Government Bond Fund’s investment objective is current income. There can be no assurance that the Fund will achieve its objective. Davis Government Bond Fund’s principal risks are: variable current income risk, interest rate sensitivity risk, extension and prepayment risk, changes in debt rating risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1A contribution to or detraction from the Fund’s performance is a product both of appreciation or depreciation and weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 5 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS GOVERNMENT BOND FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Government Bond Fund Class A versus the Citigroup U.S. Treasury/Agency 1-3 Year Index over 10 years for an investment made on June 30, 2002 Average Annual Total Return for periods ended June 30, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 1.28% 3.19% 2.68% 4.10% 12/01/94 0.67% 0.67% Class A - with sales charge (3.54)% 2.21% 2.18% 3.81% 12/01/94 0.67% 0.67% Class B†, ** (3.81)% 1.89% 2.16% 5.27% 05/01/84 1.62% 1.62% Class C** (0.59)% 2.36% 1.90% 2.72% 08/19/97 1.56% 1.56% Class Y 1.46% 3.27% 2.84% 3.43% 09/01/98 0.44% 0.44% Citigroup U.S. Treasury/Agency 1-3 Year Index*** 0.82% 3.35% 3.12% 4.70% The Citigroup U.S. Treasury/Agency 1-3 Year Index is a recognized unmanaged index of short-term U.S. Government securities’ performance.Investments cannot be made directly in the Index. The performance data for Davis Government Bond Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 12/01/94. 6 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND Performance Overview Davis Financial Fund’s Class A shares delivered a total return on net asset value of 9.98% for the six-month period ended June 30, 2012. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 9.49%. Factors Impacting the Fund’s Performance The Fund’s financial sector holdings under-performed the corresponding sector1 within the Index. The Fund had a limited amount of assets invested in other sectors. Those non-financial holdings detracted2 from the Fund’s overall performance. Insurance companies were the largest contributor to the Fund’s performance. The Fund’s insurance companies out-performed the corresponding industry group within the Index. Transatlantic Holdings3, Everest, Alleghany, and Loews were among the most important contributors to performance. Transatlantic Holdings was acquired by Alleghany in March. Diversified financial companies were the second largest contributor to the Fund’s performance. The Fund’s diversified financialcompanies under-performed the corresponding industry group within the Index. American Express, Brookfield Asset Management, Visa, and Bank of New York Mellon were among the most important contributors to performance. Oaktree, Julius Baer Group, and First Marblehead were among the most important detractors from performance. Banking companies were the third largest contributor to the Fund’s performance. The Fund’s banking companies out-performed the corresponding industry group within the Index. Wells Fargo and State Bank of India were among the most important contributors to performance. Canadian Natural Resources was the single most important detractor from the Fund’s performance over the six-month period. Sino-Forest and Google were also among the most important detractors from the Fund’s performance. The Fund had approximately 20% of its net assets invested in foreign companies at June 30, 2012. As a whole, those companies under-performed the domestic companies held by the Fund. Davis Financial Fund’s investment objective is long-term growth of capital. There can be no assurance that the Fund will achieve its objective. Davis Financial Fund’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, financial services risk, focused portfolio risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk, interest rate sensitivity risk, credit risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Fund concentrates its investments in the financial sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a fund that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 7 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2002 Average Annual Total Return for periods ended June 30, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (1.53)% (4.42)% 4.03% 11.11% 05/01/91 0.93% 0.93% Class A - with sales charge (6.21)% (5.35)% 3.52% 10.86% 05/01/91 0.93% 0.93% Class B†, ** (6.19)% (5.72)% 3.36% 9.41% 12/27/94 2.12% 2.12% Class C** (3.29)% (5.27)% 3.12% 3.83% 08/12/97 1.85% 1.85% Class Y (1.33)% (4.31)% 4.18% 5.86% 03/10/97 0.74% 0.74% S&P 500® Index*** 5.45% 0.22% 5.33% 8.41% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. In 2009, Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance of the Fund, adding approximately 1% to the Fund’s total return in 2009.This was a one-time event that is unlikely to be repeated. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/91. 8 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND Performance Overview Davis Appreciation & Income Fund’s Class A shares delivered a total return on net asset value of 5.38% for the six-month period ended June 30, 2012. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 9.49%. Common stocks strongly out-performed fixed income investments and this accounted for the majority of the Fund’s under-performance versus the Index. The sectors1 within the Index that turned in the strongest performance over the six-month period were telecommunication services, financials, and information technology. The sectorswithin the Index that turned in the weakest performance over the six-month period were energy, utilities, and materials with energy being the only sector to turn in a negative performance. Factors Impacting the Fund’s Performance The Fund’s common and preferred stock holdings were the most important contributor2 to the Fund’s performance although, on balance, they lagged behind the Index. Financial and industrial companies were the two most important contributors to the Fund’s performance. The Fund’s financial and industrial companies both out-performed the corresponding sectors within the Index. The Fund’s common stock holdings in Bank of America3, American Express, Masco, and Quanta Services were among the most important contributors to performance. The Fund’s common stock holding in Waste Connections was among the most important detractors from performance. Among the Fund’s common and preferred stock holdings, material and energy companies were the two most important detractors from the Fund’s performance. The Fund’s materials and energy companies both under-performed the corresponding sectors within the Index. The Fund’s common stock holdings in Molycorp, Allegheny Technologies, United States Steel, Nabors, and Devon Energy were among the most important detractors from performance. The Fund’s convertible and corporate bond holdings contributed to the Fund’s performance, but under-performed the Index. Among the most important contributors to performance were convertible bond holdings in Forest City Enterprises and United Rentals. Among the most important detractors from performance were convertible bond holdings in Allegheny Technologies, Tyson Foods, and United States Steel. Other important contributors to the Fund’s performance included common stock holdings in News Corp. and Whole Foods Market. Another important detractor from performance included the Fund’s common stock holding in Kohl’s. Davis Appreciation & Income Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Appreciation & Income Fund’s principal risks are: stock market risk, manager risk, common stock risk, convertible securities risk, under $10 billion market capitalization risk, foreign country risk, headline risk, fees and expenses risk, extension and prepayment risk, credit risk, interest rate sensitivity risk, changes in debt rating risk, variable current income risk, overburdened issuers risk, priority risk, and difficult to resell risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 9 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS APPRECIATION & INCOME FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Appreciation & Income Fund Class A versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2002 Average Annual Total Return for periods ended June 30, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge (7.22)% (0.36)% 5.89% 8.08% 05/01/92 0.95% 0.95% Class A - with sales charge (11.63)% (1.32)% 5.37% 7.82% 05/01/92 0.95% 0.95% Class B†, ** (11.76)% (1.61)% 5.23% 7.52% 02/03/95 1.88% 1.88% Class C** (8.88)% (1.15)% 5.00% 3.80% 08/12/97 1.75% 1.75% Class Y (7.07)% (0.12)% 6.14% 6.36% 11/13/96 0.75% 0.75% S&P 500® Index*** 5.45% 0.22% 5.33% 8.24% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Appreciation & Income Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 05/01/92. 10 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND Performance Overview Davis Real Estate Fund’s Class A shares delivered a total return on net asset value of 14.15% for the six-month period ended June 30, 2012. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 14.85%. Every sub-industry1 within the Index, except hotels, resorts & cruise lines, delivered positive returns. Retail REITs and industrial REITs turned in the strongest performances while hotels, resorts & cruise lines and residential REITs turned in the weakest performances. Factors Impacting the Fund’s Performance The Fund had more invested in office REITs than in any other sub-industry and they were the most important contributor2 to the Fund’s performance. The Fund’s office REITs out-performed the corresponding sub-industry within the Index and also benefited from a higher relative average weighting compared to the Index. Coresite Realty3, Brandywine Realty, Alexandria Real Estate, and Digital Realty were among the most important contributors to performance. DuPont Fabros Technology was among the weakest performers, turning in a small positive performance. Retail REITs were the second most important contributor to the Fund’s performance. The Fund’s retail REITs performed in-line with the corresponding sub-industry within the Index, but a lower relative average weighting in this strongly performing sub-industry detracted from performance relative to the Index. Simon Property Group and Macerich were among the most important contributors to performance. Taubman Centers was among the weakest performers, turning in a small positive performance. Other important contributors to the Fund’s performance were EastGroup Properties and DCT Industrial Trust. HCP and Entertainment Properties Trust were the only holdings which detracted from the Fund’s performance. The Fund’s bond holdings contributed to the Fund’s performance lagging the Index. The Fund no longer owns HCP. Davis Real Estate Fund’s investment objective is total return through a combination of growth and income. There can be no assurance that the Fund will achieve its objective. Davis Real Estate Fund’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, real estate risk, focused portfolio risk, foreign country risk, under $10 billion market capitalization risk, variable current income risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Fund concentrates its investments in the real estate sector, and it may be subject to greater risks than a fund that does not concentrate its investments in a particular sector. The Fund’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a fund that does not concentrate its portfolio. Davis Real Estate Fund is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified fund that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Fund’s portfolio in a few companies, the Fund’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Fund’s performance is a product both of its appreciation or depreciation and its weighting within the Fund. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Fund’s holdings of each company discussed. 11 DAVIS SERIES, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE FUND - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Fund Class A versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on June 30, 2002 Average Annual Total Return for periods ended June 30, 2012 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Inception Inception Date Gross Expense Ratio Net Expense Ratio Class A - without sales charge 13.72% (1.20)% 8.92% 10.15% 01/03/94 0.99% 0.99% Class A - with sales charge 8.32% (2.16)% 8.39% 9.86% 01/03/94 0.99% 0.99% Class B†, ** 8.38% (2.51)% 8.31% 9.90% 12/27/94 2.15% 2.15% Class C** 11.74% (1.99)% 8.09% 6.93% 08/13/97 1.88% 1.88% Class Y 13.97% (0.88)% 9.31% 9.40% 11/08/96 0.78% 0.78% S&P 500® Index*** 5.45% 0.22% 5.33% 8.03% Wilshire U.S. Real Estate Securities Index*** 12.56% 1.85% 10.32% 10.74% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalization, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Fund contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Fund today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Fund performance changes over time and current performance may be higher or lower than stated. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The operating expense ratios may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. *Reflects 4.75% front-end sales charge. †Because Class B shares automatically convert to Class A shares after 7 years, the “10-Year” and “Since Inception” returns for Class B reflect Class A performance for the period after conversion. **Includes any applicable contingent deferred sales charge. ***Inception return is from 01/03/94. 12 DAVIS SERIES, INC. Fund Overview DAVIS OPPORTUNITY FUND June 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Stock Holdings) Fund Russell 3000® Common Stock (U.S.) 87.14% Information Technology 21.98% 19.04% Common Stock (Foreign) 10.16% Insurance 10.01% 3.69% Stock Warrants 0.59% Diversified Financials 7.00% 5.16% Short-Term Investments 1.96% Food & Staples Retailing 6.66% 2.08% Other Assets & Liabilities 0.15% Health Care 6.47% 12.00% 100.00% Capital Goods 6.33% 8.22% Food, Beverage & Tobacco 5.83% 5.59% Media 5.52% 3.36% Banks 5.47% 3.38% Retailing 5.28% 4.20% Transportation 4.84% 1.94% Energy 4.59% 9.86% Other 4.09% 16.59% Materials 3.51% 3.94% Commercial & Professional Services 2.42% 0.95% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/12 Net Assets) Google Inc., Class A Software & Services 6.80% Berkshire Hathaway Inc., Class B Property & Casualty Insurance 4.80% Walt Disney Co. Media 4.45% Oaktree Capital Group LLC, Class A Capital Markets 3.75% Coca-Cola Co. Food, Beverage & Tobacco 3.30% Wells Fargo & Co. Commercial Banks 3.30% Microsoft Corp. Software & Services 2.75% Sigma-Aldrich Corp. Materials 2.67% Netflix Inc. Retailing 2.52% PACCAR Inc. Capital Goods 2.48% 13 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT BOND FUND June 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Fixed Income) Fixed Income 97.32% Collateralized Mortgage Obligations 71.19% Short-Term Investments 2.56% Fannie Mae Mortgage Pools 23.25% Other Assets & Liabilities 0.12% Freddie Mac Mortgage Pools 2.66% 100.00% Ginnie Mae Mortgage Pools 2.45% Government Agency Notes 0.26% Other Agencies 0.19% 100.00% Top 10 Fixed Income Holdings (% of Fund’s 06/30/12 Net Assets) Freddie Mac, 4.00%, 12/15/40 Collateralized Mortgage Obligations 3.31% Fannie Mae, 3.50%, 12/25/31 Collateralized Mortgage Obligations 3.30% Ginnie Mae, 3.421%, 11/16/35 Collateralized Mortgage Obligations 3.29% Fannie Mae, 4.00%, 04/25/19 Collateralized Mortgage Obligations 3.28% Freddie Mac, 3.00%, 03/15/26 Collateralized Mortgage Obligations 3.10% Ginnie Mae, 3.536%, 09/16/35 Collateralized Mortgage Obligations 3.00% Freddie Mac, 4.50%, 02/15/19 Collateralized Mortgage Obligations 2.92% Fannie Mae, 2.387%, 09/01/35, Pool No. AL0510 Fannie Mae Mortgage Pools 2.89% Freddie Mac, 4.00%, 01/15/38 Collateralized Mortgage Obligations 2.87% Freddie Mac, 4.00%, 03/15/37 Collateralized Mortgage Obligations 2.81% 14 DAVIS SERIES, INC. Fund Overview DAVIS GOVERNMENT MONEY MARKET FUND June 30, 2012 (Unaudited) Portfolio Composition Maturity Diversification (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Portfolio Holdings) Repurchase Agreements 34.28% 0-30 Days 68.45% Federal Home Loan Bank 25.00% 31-90 Days 5.51% Fannie Mae 9.50% 91-180 Days 13.69% Federal Farm Credit Bank 8.51% 181-397 Days 12.35% Freddie Mac 7.44% 100.00% FDIC Structured Sale Guaranteed Notes 4.35% Other Agencies 1.10% Private Export Funding 0.55% Other Assets & Liabilities 9.27% 100.00% The maturity dates of floating rate securities used in the Maturity Diversification chart are considered to be the effective maturities, based on the reset dates of the securities’ variable rates.See the Fund’s Schedule of Investments for a listing of the floating rate securities. 15 DAVIS SERIES, INC. Fund Overview DAVIS FINANCIAL FUND June 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 74.54% Diversified Financials 44.82% 5.64% Common Stock (Foreign) 19.60% Insurance 26.83% 3.56% Short-Term Investments 5.95% Banks 18.20% 3.01% Other Assets & Liabilities (0.09)% Energy 3.21% 10.79% 100.00% Food & Staples Retailing 3.13% 2.41% Information Technology 2.11% 19.80% Retailing 1.70% 3.97% Materials – 3.41% Health Care ­– 11.98% Capital Goods – 8.04% Other ­– 27.39% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/12 Net Assets) American Express Co. Consumer Finance 11.24% Wells Fargo & Co. Commercial Banks 9.10% Oaktree Capital Group LLC, Class A Capital Markets 6.78% Markel Corp. Property & Casualty Insurance 5.93% Loews Corp. Multi-line Insurance 5.80% Bank of New York Mellon Corp. Capital Markets 5.23% State Bank of India Ltd., GDR Commercial Banks 5.17% Alleghany Corp. Reinsurance 5.11% Julius Baer Group Ltd. Capital Markets 4.74% Brookfield Asset Management Inc., Class A Capital Markets 4.50% 16 DAVIS SERIES, INC. Fund Overview DAVIS APPRECIATION & INCOME FUND June 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 55.59% Materials 14.89% 3.41% Common Stock (Foreign) 2.80% Capital Goods 11.34% 8.04% Convertible Bonds 30.07% Energy 10.69% 10.79% Convertible Preferred Stock 9.10% Real Estate 10.15% 2.20% Corporate Bonds 2.39% Information Technology 9.13% 19.80% Other Assets & Liabilities 0.05% Diversified Financials 8.84% 5.64% 100.00% Health Care 6.43% 11.98% Retailing 6.13% 3.97% Food, Beverage & Tobacco 5.42% 6.60% Utilities 4.22% 3.73% Media 2.89% 3.40% Consumer Services 2.85% 2.00% Commercial & Professional Services 2.74% 0.51% Food & Staples Retailing 2.72% 2.41% Other 1.56% 15.52% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/12 Net Assets) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Food, Beverage & Tobacco 4.87% Kohl’s Corp. Retailing 4.51% Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Semiconductors & Semiconductor Equipment 4.44% Quanta Services, Inc. Capital Goods 4.27% Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Real Estate 3.62% Transocean Ltd. Energy 3.52% Universal Health Services, Inc., Class B Health Care Equipment & Services 3.35% Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Diversified Financial Services 3.27% Devon Energy Corp. Energy 3.16% Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Materials 3.12% 17 DAVIS SERIES, INC. Fund Overview DAVIS REAL ESTATE FUND June 30, 2012 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/12 Net Assets) (% of 06/30/12 Long-Term Portfolio) Wilshire U.S. Real Estate Fund Securities Index Common Stock 80.69% Office REITs 31.71% 15.21% Preferred Stock 9.30% Retail REITs 20.07% 25.65% Convertible Bonds 3.90% Specialized REITs 18.22% 26.83% Short-Term Investments 6.02% Residential REITs 15.74% 18.42% Other Assets & Liabilities 0.09% Industrial REITs 7.14% 4.93% 100.00% Real Estate Operating Companies 3.89% 1.57% Diversified REITs 3.23% 7.02% Hotels, Resorts & Cruise Lines – 0.37% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/12 Net Assets) Simon Property Group, Inc. Retail REITs 7.27% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Office REITs 4.74% Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29 Office REITs 3.39% Digital Realty Trust, Inc. Office REITs 3.22% Boston Properties, Inc. Office REITs 3.19% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 3.14% Vornado Realty Trust Diversified REITs 3.03% American Campus Communities, Inc. Residential REITs 3.02% Weyerhaeuser Co. Specialized REITs 2.81% AvalonBay Communities, Inc. Residential REITs 2.76% 18 DAVIS SERIES, INC. Expense Example (Unaudited) Example As a shareholder of each Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and contingent deferred sales charges on redemptions; and (2) ongoing costs, including advisory and administrative fees, distribution and/or service (12b-1) fees, and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each class is for the six-month period ended June 30, 2012. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. An annual maintenance fee of $15, charged on retirement plan accounts per Social Security Number, is not included in the Expense Example. This fee will be waived for accounts sharing the same Social Security Number if the accounts total at least $50,000 at Davis Funds. If this fee was included, the estimate of expenses you paid during the period would be higher, and your ending account value would be lower, by this amount. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as front end or contingent deferred sales charges (loads). Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 19 DAVIS SERIES, INC. Expense Example (Unaudited) – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (01/01/12) (06/30/12) (01/01/12-06/30/12) Davis Opportunity Fund Class A (annualized expense ratio 1.03%**) Actual Hypothetical Class B (annualized expense ratio 2.02%**) Actual Hypothetical Class C (annualized expense ratio 1.83%**) Actual Hypothetical Class Y (annualized expense ratio 0.80%**) Actual Hypothetical Davis Government Bond Fund Class A (annualized expense ratio 0.67%**) Actual Hypothetical Class B (annualized expense ratio 1.62%**) Actual Hypothetical Class C (annualized expense ratio 1.56%**) Actual Hypothetical Class Y (annualized expense ratio 0.44%**) Actual Hypothetical Davis Government Money Market Fund Class A, B, C, & Y (annualized expense ratio 0.10%**) Actual Hypothetical Davis Financial Fund Class A (annualized expense ratio 0.93%**) Actual Hypothetical Class B (annualized expense ratio 2.12%**) Actual Hypothetical Class C (annualized expense ratio 1.85%**) Actual Hypothetical Class Y (annualized expense ratio 0.74%**) Actual Hypothetical 20 DAVIS SERIES, INC. Expense Example (Unaudited) – (Continued) Beginning Account Value Ending Account Value Expenses Paid During Period* (01/01/12) (06/30/12) (01/01/12-06/30/12) Davis Appreciation & Income Fund Class A (annualized expense ratio 0.95%**) Actual Hypothetical Class B (annualized expense ratio 1.88%**) Actual Hypothetical Class C (annualized expense ratio 1.75%**) Actual Hypothetical Class Y (annualized expense ratio 0.75%**) Actual Hypothetical Davis Real Estate Fund Class A (annualized expense ratio 0.99%**) Actual Hypothetical Class B (annualized expense ratio 2.15%**) Actual Hypothetical Class C (annualized expense ratio 1.88%**) Actual Hypothetical Class Y (annualized expense ratio 0.78%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to each Class's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements and/or waivers from the Adviser. 21 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND June 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (97.30%) CONSUMER DISCRETIONARY – (12.47%) Consumer Durables & Apparel – (1.90%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) $ Hunter Douglas NV(Netherlands) Media – (5.40%) News Corp., Class A Walt Disney Co. Retailing – (5.17%) Groupon, Inc.* Netflix Inc.* Tiffany & Co. Vipshop Holdings Ltd., ADS(China)* Total Consumer Discretionary CONSUMER STAPLES – (13.54%) Food & Staples Retailing – (6.52%) Brazil Pharma S.A.(Brazil) CVS Caremark Corp. Sysco Corp. Wal-Mart Stores, Inc. Food, Beverage & Tobacco – (5.70%) Coca-Cola Co. Diageo PLC(United Kingdom) Heineken Holding NV(Netherlands) Kellogg Co. Philip Morris International Inc. Household & Personal Products – (1.32%) Procter & Gamble Co. Total Consumer Staples ENERGY – (4.49%) Exxon Mobil Corp. Noble Energy, Inc. Plains Exploration & Production Co.* Schlumberger Ltd. Total Energy FINANCIALS – (21.42%) Banks – (4.76%) Commercial Banks – (4.76%) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (6.86%) Capital Markets – (5.66%) CETIP S.A. - Mercados Organizados(Brazil) 22 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2012 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Capital Markets – (Continued) Charles Schwab Corp. $ Oaktree Capital Group LLC, Class A(a) Diversified Financial Services – (1.20%) JPMorgan Chase & Co. Insurance – (9.80%) Multi-line Insurance – (0.77%) Loews Corp. Property & Casualty Insurance – (7.72%) Berkshire Hathaway Inc., Class B* Chubb Corp. Markel Corp.* Reinsurance – (1.31%) Alleghany Corp.* Total Financials HEALTH CARE – (6.34%) Health Care Equipment & Services – (3.01%) IDEXX Laboratories, Inc.* Medtronic, Inc. Pharmaceuticals, Biotechnology & Life Sciences – (3.33%) Agilent Technologies, Inc. Eli Lilly and Co. Johnson & Johnson Techne Corp. Total Health Care INDUSTRIALS – (13.30%) Capital Goods – (6.19%) 3M Co. Cummins Inc. Deere & Co. Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (2.37%) Nielsen Holdings NV* Transportation – (4.74%) Expeditors International of Washington, Inc. FedEx Corp. Kuehne & Nagel International AG(Switzerland) Total Industrials 23 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2012 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (21.51%) Semiconductors & Semiconductor Equipment – (3.44%) Intel Corp. $ Texas Instruments Inc. Software & Services – (16.88%) Angie's List Inc.* Automatic Data Processing, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. SAP AG, ADR(Germany) Youku Inc., ADR(China)* Technology Hardware & Equipment – (1.19%) Hewlett-Packard Co. Nokia Oyj, ADR(Finland) Total Information Technology MATERIALS – (3.44%) Air Products and Chemicals, Inc. Sigma-Aldrich Corp. Sino-Forest Corp.(Canada)* 0 Total Materials TELECOMMUNICATION SERVICES – (0.79%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $379,810,435) STOCK WARRANTS – (0.59%) FINANCIALS – (0.59%) Banks – (0.59%) Commercial Banks – (0.59%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* TOTAL STOCK WARRANTS – (Identified cost $2,241,190) 24 DAVIS SERIES, INC. Schedule of Investments DAVIS OPPORTUNITY FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (1.96%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 07/02/12, dated 06/29/12, repurchase value of $2,892,041 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-4.50%, 10/01/26-06/01/42, total market value $2,949,840) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 07/02/12, dated 06/29/12, repurchase value of $5,381,103 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-7.00%, 09/15/39-09/15/40, total market value $5,488,620) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $8,273,000) Total Investments – (99.85%) – (Identified cost $390,324,625) – (b) Other Assets Less Liabilities – (0.15%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share * Non-Income producing security. (a) Restricted Security – See Note 8 of the Notes to Financial Statements. (b) Aggregate cost for federal income tax purposes is $399,540,321. At June 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 25 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND June 30, 2012 (Unaudited) Principal Value (Note 1) GOVERNMENT AGENCY NOTES – (0.25%) Fannie Mae, 4.00%, 01/28/13 $ $ TOTAL GOVERNMENT AGENCY NOTES – (Identified cost $401,615) MORTGAGES – (96.88%) COLLATERALIZED MORTGAGE OBLIGATIONS – (69.28%) Fannie Mae, 4.50%, 01/25/14 Fannie Mae, 4.00%, 09/25/17 Fannie Mae, 4.00%, 01/25/19 Fannie Mae, 4.00%, 02/25/19 Fannie Mae, 4.00%, 04/25/19 Fannie Mae, 4.00%, 07/25/23 Fannie Mae, 4.00%, 11/25/23 Fannie Mae, 6.00%, 08/18/28 Fannie Mae, 3.50%, 12/25/31 Fannie Mae, 3.50%, 09/25/36 Fannie Mae, 0.4453%, 02/25/37(a) Fannie Mae, 0.4953%, 03/25/37(a) Fannie Mae, 0.5953%, 07/25/37(a) Fannie Mae, 0.7453%, 06/25/38(a) Fannie Mae Whole Loan, 5.31%, 08/25/33 Fannie Mae Whole Loan, 5.09%, 11/25/43 Fannie Mae Whole Loan, 6.2201%, 08/25/47(a) Freddie Mac, 4.00%, 01/15/17 Freddie Mac, 3.50%, 01/15/18 Freddie Mac, 4.50%, 05/15/18 Freddie Mac, 4.00%, 06/15/18 Freddie Mac, 4.50%, 07/15/18 Freddie Mac, 4.00%, 10/15/18 Freddie Mac, 4.50%, 02/15/19 Freddie Mac, 5.00%, 05/15/19 Freddie Mac, 4.50%, 09/15/23 Freddie Mac, 3.50%, 02/15/24 Freddie Mac, 1.30%, 03/15/24(a) Freddie Mac, 3.50%, 07/15/24 Freddie Mac, 3.50%, 04/15/25 Freddie Mac, 4.00%, 01/15/26 Freddie Mac, 3.00%, 03/15/26 Freddie Mac, 4.00%, 01/15/28 Freddie Mac, 4.50%, 04/15/32 Freddie Mac, 6.00%, 01/15/33 Freddie Mac, 4.25%, 06/15/33 Freddie Mac, 5.00%, 01/15/34 Freddie Mac, 5.50%, 02/15/34 Freddie Mac, 4.50%, 08/15/36 Freddie Mac, 4.00%, 03/15/37 Freddie Mac, 0.6418%, 11/15/37(a) Freddie Mac, 4.00%, 01/15/38 Freddie Mac, 3.00%, 06/15/39 Freddie Mac, 4.00%, 12/15/40 26 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) MORTGAGES – (CONTINUED) COLLATERALIZED MORTGAGE OBLIGATIONS – (CONTINUED) Freddie Mac Reference REMIC, 5.125%, 06/15/18 $ $ Freddie Mac Structured Pass-Through, 6.50%, 02/25/43 Ginnie Mae, 4.50%, 10/20/20 Ginnie Mae, 4.00%, 11/20/30 Ginnie Mae, 5.00%, 02/16/32 Ginnie Mae, 4.00%, 05/20/33 Ginnie Mae, 3.536%, 09/16/35 Ginnie Mae, 3.421%, 11/16/35 Ginnie Mae, 5.1862%, 12/16/36(a) Ginnie Mae, 6.1284%, 04/20/37(a) Total Collateralized Mortgage Obligations FANNIE MAE POOLS – (22.62%) 4.563%, 01/01/15, Pool No. 725788 6.00%, 09/01/17, Pool No. 665776 5.00%, 03/01/18, Pool No. 357369 4.50%, 08/01/18, Pool No. 254833 4.00%, 01/01/19, Pool No. 976841 3.50%, 09/01/20, Pool No. MA0521 0.709%, 11/01/20, Pool No. 466582 (b) 3.00%, 12/01/20, Pool No. MA0605 3.50%, 01/01/21, Pool No. MA0629 4.00%, 07/01/25, Pool No. AD7151 6.50%, 07/01/32, Pool No. 635069 1.85%, 10/01/32, Pool No. 648917 (b) 2.241%, 05/01/35, Pool No. 826242 (b) 3.062%, 08/01/35, Pool No. AE0866 (b) 2.387%, 09/01/35, Pool No. AL0510 (b) 2.794%, 11/01/35, Pool No. AL0130 (b) 4.827%, 01/01/36, Pool No. 848973 (b) 5.615%, 04/01/36, Pool No. 851605 (b) 2.573%, 11/01/36, Pool No. AE0870 (b) 6.50%, 09/01/37, Pool No. AA0924 Total Fannie Mae Pools FREDDIE MAC POOLS – (2.59%) 4.00%, 12/01/12, Pool No. M81008 5.50%, 12/01/18, Pool No. G11684 5.50%, 06/01/22, Pool No. G12688 4.00%, 05/01/24, Pool No. J09596 2.497%, 12/01/34, Pool No. 1H1238 (b) 2.68%, 04/01/36, Pool No. 848422 (b) Total Freddie Mac Pools GINNIE MAE POOLS – (2.39%) 5.00%, 10/20/40, Pool No. 783539 Total Ginnie Mae Pools TOTAL MORTGAGES – (Identified cost $155,741,823) 27 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT BOND FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) OTHER AGENCIES – (0.19%) Housing Urban Development, 6.00%, 08/01/20 $ $ TOTAL OTHER AGENCIES – (Identified cost $301,009) SHORT-TERM INVESTMENTS – (2.56%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 07/02/12, dated 06/29/12, repurchase value of $1,444,020 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-4.50%, 10/01/26-06/01/42, total market value $1,472,880) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 07/02/12, dated 06/29/12, repurchase value of $2,687,052 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-7.00%, 09/15/39-09/15/40, total market value $2,740,740) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $4,131,000) Total Investments – (99.88%) – (Identified cost $160,575,447) – (c) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of June 30, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) The interest rates on adjustable rate securities, shown as of June 30, 2012, may change daily or less frequently and are based on indices of market interest rates. (c) Aggregate cost for federal income tax purposes is $160,575,447. At June 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 28 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND June 30, 2012 (Unaudited) Principal Value (Note 1) FANNIE MAE – (9.50%) 0.2353%, 07/26/12(a) $ $ 1.75%, 08/10/12 0.32%, 09/13/12(a) 0.2728%, 10/18/12(a) 0.29%, 12/03/12(a) 0.375%, 12/28/12 TOTAL FANNIE MAE – (Identified cost $24,757,154) FDIC STRUCTURED SALE GUARANTEED NOTES – (4.35%) Class A-2, 144A, 0.1986%, 10/25/12(b)(c) Series 2010-L3, Class A-2, 144A, 0.2973%, 01/07/13(b)(c) TOTAL FDIC STRUCTURED SALE GUARANTEED NOTES – (Identified cost $11,341,999) FEDERAL FARM CREDIT BANK – (8.51%) 0.196%, 07/27/12(a) 0.226%, 10/19/12(a) 4.86%, 01/02/13 0.4107%, 01/25/13(a) 0.186%, 01/28/13(a) 0.206%, 02/21/13(a) TOTAL FEDERAL FARM CREDIT BANK – (Identified cost $22,168,617) FEDERAL HOME LOAN BANK – (25.00%) 0.145%, 07/02/12(a) 0.14%, 07/18/12(a) 1.75%, 08/22/12 1.625%, 09/26/12 4.50%, 11/15/12 0.19%, 11/21/12 1.746%, 11/30/12 0.125%, 12/03/12 4.875%, 12/14/12 0.30%, 01/11/13 0.24%, 01/25/13(a) 5.126%, 02/28/13 0.25%, 03/28/13 0.14%, 04/26/13(a) 0.14%, 05/15/13(a) TOTAL FEDERAL HOME LOAN BANK – (Identified cost $65,124,682) FREDDIE MAC – (7.44%) 5.00%, 08/15/12 1.00%, 08/28/12 2.125%, 09/21/12 0.29%, 10/12/12(a) 0.375%, 11/30/12 29 DAVIS SERIES, INC. Schedule of Investments DAVIS GOVERNMENT MONEY MARKET FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) FREDDIE MAC – (CONTINUED) 0.75%, 12/28/12 $ $ 1.375%, 01/09/13 0.32%, 01/24/13(a) TOTAL FREDDIE MAC – (Identified cost $19,387,214) OTHER AGENCIES – (1.10%) FICO Strip, 0.2898%, 03/26/13(c) Tennessee Valley Authority Strip, 0.2596%, 12/15/12(c) TOTAL OTHER AGENCIES – (Identified cost $2,862,882) PRIVATE EXPORT FUNDING – (0.55%) 3.55%, 04/15/13 TOTAL PRIVATE EXPORT FUNDING – (Identified cost $1,436,485) REPURCHASE AGREEMENTS – (34.28%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 07/02/12, dated 06/29/12, repurchase value of $31,230,442 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-4.50%, 10/01/26-06/01/42, total market value $31,854,600) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 07/02/12, dated 06/29/12, repurchase value of $58,103,114 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-7.00%, 09/15/39-09/15/40, total market value $59,264,040) TOTAL REPURCHASE AGREEMENTS – (Identified cost $89,332,000) Total Investments – (90.73%) – (Identified cost $236,411,033) – (d) Other Assets Less Liabilities – (9.27%) Net Assets – (100.00%) $ (a) The interest rates on floating rate securities, shown as of June 30, 2012, may change daily or less frequently and are based on indices of market interest rates. For purposes of amortized cost valuation, the maturity dates of these securities are considered to be the effective maturities, based on the reset dates of the securities' variable rates. (b) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $11,341,999 or 4.35% of the Fund's net assets as of June 30, 2012. (c) Zero coupon bonds reflect the effective yield on the date of purchase. (d) Aggregate cost for federal income tax purposes is $236,411,033. See Notes to Financial Statements 30 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND June 30, 2012 (Unaudited) Shares/Units Value (Note 1) COMMON STOCK – (94.14%) CONSUMER DISCRETIONARY – (1.60%) Retailing – (1.60%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.95%) Food & Staples Retailing – (2.95%) CVS Caremark Corp. Total Consumer Staples ENERGY – (3.02%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (84.58%) Banks – (17.13%) Commercial Banks – (17.13%) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (42.19%) Capital Markets – (25.31%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A(a) Consumer Finance – (11.55%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (5.33%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (25.26%) Multi-line Insurance – (5.80%) Loews Corp.(b) Property & Casualty Insurance – (10.26%) Markel Corp.* Progressive Corp. 31 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) June 30, 2012 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (9.20%) Alleghany Corp.* $ Everest Re Group, Ltd. Total Financials INFORMATION TECHNOLOGY – (1.99%) Software & Services – (1.99%) Google Inc., Class A* Total Information Technology MATERIALS – (0.00%) Sino-Forest Corp.(Canada)* 0 Total Materials 0 TOTAL COMMON STOCK – (Identified cost $346,934,663) SHORT-TERM INVESTMENTS – (5.95%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 07/02/12, dated 06/29/12, repurchase value of $10,409,147 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-4.50%, 10/01/26-06/01/42, total market value $10,617,180) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 07/02/12, dated 06/29/12, repurchase value of $19,364,371 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-7.00%, 09/15/39-09/15/40, total market value $19,751,280) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $29,773,000) Total Investments – (100.09%) – (Identified cost $376,707,663) – (c) Liabilities Less Other Assets – (0.09%) Net Assets – (100.00%) $ 32 DAVIS SERIES, INC. Schedule of Investments DAVIS FINANCIAL FUND - (CONTINUED) June 30, 2012 (Unaudited) ADR: American Depositary Receipt GDR: Global Depositary Receipt * Non-Income producing security. (a) Restricted Security – See Note 8 of the Notes to Financial Statements. (b) A portion of these securities is pledged to cover unfunded capital commitments at June 30, 2012. (c) Aggregate cost for federal income tax purposes is $382,050,416. At June 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 33 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND June 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (58.39%) CONSUMER DISCRETIONARY – (9.15%) Consumer Services – (0.53%) School Specialty, Inc.* $ Media – (2.88%) News Corp., Class A Retailing – (5.74%) Amazon.com, Inc.* Kohl's Corp. Total Consumer Discretionary CONSUMER STAPLES – (3.26%) Food & Staples Retailing – (2.72%) Whole Foods Market, Inc. Food, Beverage & Tobacco – (0.54%) Tyson Foods, Inc., Class A Total Consumer Staples ENERGY – (9.53%) Devon Energy Corp. Nabors Industries Ltd.* Transocean Ltd. Total Energy FINANCIALS – (5.39%) Diversified Financials – (5.39%) Consumer Finance – (3.09%) ADFITECH, Inc.* American Express Co. Diversified Financial Services – (2.30%) Bank of America Corp. Citigroup Inc. Total Financials HEALTH CARE – (6.15%) Health Care Equipment & Services – (3.35%) Universal Health Services, Inc., Class B Pharmaceuticals, Biotechnology & Life Sciences – (2.80%) Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (11.82%) Capital Goods – (9.08%) General Electric Co. Masco Corp. Quanta Services, Inc.* Commercial & Professional Services – (2.74%) Waste Connections, Inc. Total Industrials 34 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2012 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) INFORMATION TECHNOLOGY – (4.68%) Semiconductors & Semiconductor Equipment – (4.68%) Fairchild Semiconductor International, Inc.* $ Intel Corp. International Rectifier Corp.* Total Information Technology MATERIALS – (6.41%) Allegheny Technologies, Inc. Freeport-McMoRan Copper & Gold Inc. Molycorp, Inc.* Sealed Air Corp. United States Steel Corp. Total Materials UTILITIES – (2.00%) AES Corp.* Total Utilities TOTAL COMMON STOCK – (Identified cost $223,667,388) CONVERTIBLE PREFERRED STOCK – (9.10%) FINANCIALS – (5.32%) Diversified Financials – (3.27%) Diversified Financial Services – (3.27%) Citigroup Inc., 7.50%, Conv. Pfd., T-DECS Real Estate – (2.05%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Total Financials INDUSTRIALS – (1.56%) Transportation – (1.56%) Continental Airlines Finance Trust II, 6.00%, Conv. Pfd. Total Industrials UTILITIES – (2.22%) AES Trust III, 6.75%, Conv. Pfd. Total Utilities TOTAL CONVERTIBLE PREFERRED STOCK –(Identified cost $29,972,207) CONVERTIBLE BONDS – (30.07%) CONSUMER DISCRETIONARY – (2.32%) Consumer Services – (2.32%) School Specialty, Inc., Conv. Sub. Deb., 3.75%,11/30/26 $ Total Consumer Discretionary CONSUMER STAPLES – (4.87%) Food, Beverage & Tobacco – (4.87%) Tyson Foods, Inc., Conv. Sr. Notes, 3.25%, 10/15/13 Total Consumer Staples ENERGY – (1.16%) Transocean Inc., Conv. Sr. Notes, 1.50%, 12/15/37 Total Energy 35 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) CONVERTIBLE BONDS – (CONTINUED) FINANCIALS – (7.77%) Real Estate – (7.77%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ $ Forest City Enterprises, Inc., 144A Conv. Sr. Notes, 4.25%, 08/15/18(a) Forest City Enterprises, Inc., Conv. Sr. Notes, 3.625%, 10/15/14 Total Financials INDUSTRIALS – (1.84%) Capital Goods – (1.84%) United Rentals, Inc., Conv. Sr. Notes, 4.00%, 11/15/15 Total Industrials INFORMATION TECHNOLOGY – (4.44%) Semiconductors & Semiconductor Equipment – (4.44%) Intel Corp., Conv. Jr. Sub. Deb., 3.25%, 08/01/39 Total Information Technology MATERIALS – (7.67%) Allegheny Technologies, Inc., Conv. Sr. Notes, 4.25%, 06/01/14 Molycorp, Inc., Conv. Sr. Notes, 3.25%, 06/15/16 United States Steel Corp., Conv. Sr. Notes, 4.00%, 05/15/14 Total Materials TOTAL CONVERTIBLE BONDS – (Identified cost $100,970,135) CORPORATE BONDS – (2.39%) CONSUMER DISCRETIONARY – (0.38%) Retailing – (0.38%) Kohl's Corp., Sr. Notes, 6.25%, 12/15/17 Total Consumer Discretionary FINANCIALS – (0.51%) Diversified Financials – (0.18%) Consumer Finance – (0.18%) ADFITECH, Inc., Sr. Bond, 8.00%, 03/15/20 Real Estate – (0.33%) Thornburg Mortgage, Inc., Sr. Notes, 8.00%, 05/15/13(b) Total Financials HEALTH CARE – (0.28%) Pharmaceuticals, Biotechnology & Life Sciences – (0.28%) Valeant Pharmaceuticals International, Inc., 144A Sr. Notes, 6.75%, 08/15/21(a) Total Health Care INDUSTRIALS – (0.41%) Capital Goods – (0.41%) Masco Corp., Sr. Notes, 6.125%, 10/03/16 Total Industrials MATERIALS – (0.81%) Molycorp, Inc., 144A, 10.00%, 06/01/20(a) Total Materials TOTAL CORPORATE BONDS – (Identified cost $17,320,978) 36 DAVIS SERIES, INC. Schedule of Investments DAVIS APPRECIATION & INCOME FUND - (CONTINUED) June 30, 2012 (Unaudited) Total Investments – (99.95%) – (Identified cost $371,930,708) – (c) $ Other Assets Less Liabilities – (0.05%) Net Assets – (100.00%) $ T-DECS: Tangible Dividend Enhanced Common Stock * Non-Income producing security. (a) These securities are subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations. These securities amounted to $18,556,625 or 5.24% of the Fund's net assets as of June 30, 2012. (b) This security is in default.See Note 1 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $371,978,688. At June 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized depreciation $ See Notes to Financial Statements 37 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND June 30, 2012 (Unaudited) Shares Value (Note 1) COMMON STOCK – (80.69%) FINANCIALS – (80.69%) Real Estate – (80.69%) Real Estate Investment Trusts (REITs) – (77.55%) Diversified REITs – (3.03%) Vornado Realty Trust $ Industrial REITs – (5.06%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (19.84%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (14.78%) American Campus Communities, Inc. AvalonBay Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Retail REITs – (17.73%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (17.11%) American Tower Corp. Entertainment Properties Trust Host Hotels & Resorts Inc. Potlatch Corp. Public Storage Rayonier Inc. 38 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) June 30, 2012 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) Ventas, Inc. $ Weyerhaeuser Co. Real Estate Management & Development – (3.14%) Real Estate Operating Companies – (3.14%) Forest City Enterprises, Inc., Class A* Total Financials TOTAL COMMON STOCK – (Identified cost $176,673,501) PREFERRED STOCK – (9.30%) FINANCIALS – (9.30%) Real Estate – (9.30%) Real Estate Investment Trusts (REITs) – (9.30%) Industrial REITs – (1.64%) Prologis, Inc., 6.75%, Series M Office REITs – (6.54%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (1.12%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $11,279,696) CONVERTIBLE BONDS – (3.90%) FINANCIALS – (3.90%) Real Estate – (3.90%) Real Estate Investment Trusts (REITs) – (3.39%) Office REITs – (3.39%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.51%) Real Estate Operating Companies – (0.51%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $5,855,000) 39 DAVIS SERIES, INC. Schedule of Investments DAVIS REAL ESTATE FUND - (CONTINUED) June 30, 2012 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (6.02%) Banc of America Securities LLC Joint Repurchase Agreement, 0.17%, 07/02/12, dated 06/29/12, repurchase value of $5,500,078 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 0.00%-4.50%, 10/01/26-06/01/42, total market value $5,610,000) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.23%, 07/02/12, dated 06/29/12, repurchase value of $10,232,196 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-7.00%, 09/15/39-09/15/40, total market value $10,436,640) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $15,732,000) Total Investments – (99.91%) – (Identified cost $209,540,197) – (b) Other Assets Less Liabilities – (0.09%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $8,853,581 or 3.39% of the Fund's net assets as of June 30, 2012. (b) Aggregate cost for federal income tax purposes is $222,459,674. At June 30, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 40 DAVIS SERIES, INC. Statements of Assets and Liabilities At June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ Cash – Receivables: Capital stock sold Dividends and interest Investment securities sold – – – Prepaid expenses Due from Adviser – Total assets LIABILITIES: Cash overdraft – Payables: Capital stock redeemed Distributions payable – Investment securities purchased – Accrued distribution and service plan fees – Accrued management fees Accrued transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income (loss) – – Accumulated net realized gains (losses) from investments and foreign currency transactions – Net unrealized appreciation (depreciation) on investments and foreign currency transactions – Net Assets $ *Including: Cost of investments $ Cost and market value of repurchase agreements (if greater than 10% of net assets) – 41 DAVIS SERIES, INC. Statements of Assets and Liabilities – (Continued) At June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund CLASS A SHARES: Net assets $ Shares outstanding Net asset value and redemption price per share (Net assets ÷Shares outstanding) $ Maximum offering price per share (100/95.25 of net asset value)† $ $ $ NA $ $ $ CLASS B SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS C SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ CLASS Y SHARES: Net assets $ Shares outstanding Net asset value, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ †On purchases of $100,000 or more, the offering price is reduced. See Notes to Financial Statements 42 DAVIS SERIES, INC. Statements of Operations For the six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund INVESTMENT INCOME: Income: Dividends* $ $ – $ – $ $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees: Class A Class B Class C Class Y Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Interest expense – Excise tax expense (Note 1) – Miscellaneous Payments under distribution plan (Note 7): Class A – Class B – Class C – Total expenses Expenses paid indirectly (Note 4) – Reimbursement/waiver of expenses by Adviser (Note 3) – Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions – Foreign currency transactions – Net realized gain (loss) – Net change in unrealized appreciation (depreciation) – Net realized and unrealized gain (loss) on investments and foreign currency transactions – Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ $ – $ – $ $ – $ – See Notes to Financial Statements 43 DAVIS SERIES, INC. Statements of Changes in Net Assets For the six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain (loss) from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A – – Class B – – Class C – – Class Y – – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total increase (decrease) in net assets NET ASSETS: Beginning of period End of period* $ *Including undistributed net investment income (loss) of $ $ – $ – $ $ $ See Notes to Financial Statements 44 DAVIS SERIES, INC. Statements of Changes in Net Assets For the year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund OPERATIONS: Net investment income $ Net realized gain from investments and foreign currency transactions – Net change in unrealized appreciation (depreciation) on investments and foreign currency transactions – Net increase (decrease) in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income: Class A Class B Class C Class Y Realized gains from investment transactions: Class A – Class B – Class C – Class Y – CAPITAL SHARE TRANSACTIONS: Net increase (decrease) in net assets resulting from capital share transactions (Note 5): Class A Class B Class C Class Y Total decrease in net assets NET ASSETS: Beginning of year End of year* $ *Including undistributed (overdistributed) net investment income of $ $ – $ – $ $ $ See Notes to Financial Statements 45 DAVIS SERIES, INC. Notes to Financial Statements June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Davis Series, Inc. (a Maryland corporation) (“Company”), is registered under the Investment Company Act of 1940 (“40 Act”) as amended, as an open-end management investment company. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Appreciation & Income Fund are diversified under the 40 Act. Davis Real Estate Fund is non-diversified under the 40 Act. The Company operates as a series issuing shares of common stock in the following six funds (collectively “Funds”): Davis Opportunity Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities, and may invest in both domestic and foreign issuers. Davis Government Bond Fund seeks to achieve current income. It invests in debt securities which are obligations of, or which are guaranteed by, the U.S. Government, its agencies or instrumentalities. Davis Government Money Market Fund seeks to achieve as high a level of current income as is consistent with the principle of preservation of capital and maintenance of liquidity. The Fund is a money market fund that seeks to preserve the value of your investment at $1.00 per share. There can be no guarantee that the Fund will be successful in maintaining a $1.00 share price. It invests exclusively in U.S. Treasury securities, U.S. Government agency securities, U.S. Government agency mortgage securities (collectively “U.S. Government Securities”), and repurchase agreements collateralized by U.S. Government Securities. The Fund seeks to maintain liquidity and preserve capital by carefully monitoring the maturity of its investments. The Fund’s portfolio maintains a dollar-weighted average maturity of sixty days or less. Davis Financial Fund seeks to achieve long-term growth of capital. It invests primarily in common stocks and other equity securities and will concentrate investments in companies principally engaged in the banking, insurance, and financial service industries. Davis Appreciation & Income Fund seeks to achieve total return through a combination of growth and income. Under normal circumstances, the Fund invests in a diversified portfolio of convertible securities, common and preferred stock, and fixed income securities. It may invest in lower rated bonds commonly known as “junk bonds”. The Fund may hold securities in default, and is not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of June 30, 2012, the value of defaulted securities amounted to $1,163,750 (cost: $9,921,191) or 0.33% of the Fund’s net assets. Davis Real Estate Fund seeks to achieve total return through a combination of growth and income. It invests primarily in securities of companies principally engaged in or related to the real estate industry or which own significant real estate assets or which primarily invest in real estate financial instruments. Because of the risk inherent in any investment program, the Company cannot ensure that the investment objective of any of its series will be achieved. The Company accounts separately for the assets, liabilities, and operations of each Fund. Each Fund offers shares in four classes, Class A, Class B, Class C, and Class Y. Class A shares are sold with a front-end sales charge, except for shares of Davis Government Money Market Fund, which are sold at net asset value. Class B and C shares are sold at net asset value and may be subject to a contingent deferred sales charge upon redemption. Class Y shares are sold at net asset value and are not subject to any contingent deferred sales charge. Class Y shares are only available to certain qualified investors. Income, expenses (other than those attributable to a specific class), and gains and losses are allocated daily to each class of shares based upon the relative proportion of net assets represented by each class. Operating expenses directly attributable to a specific class, such as distribution and transfer agent fees, are charged against the operations of that class. All expenses for Davis Government Money Market Fund are allocated evenly across all classes of shares based upon the relative portion of net assets represented by each class. All classes have identical rights with respect to voting (exclusive of each class’ distribution arrangement), liquidation, and distributions. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. 46 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts they deem relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Fair valuation standardized methodologies used by the Funds for equity securities include, but are not limited to, adjusting the value based on changes in an appropriate securities index and applying liquidity discounts or pricing securities at a discount of a last traded price, which could mean marking a security to zero. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. For those securities valued by fair valuations, the Pricing Committee reviews and affirms the reasonableness of the valuation on a regular basis after considering all relevant information that is reasonably available. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. For Davis Government Money Market Fund, in compliance with Rule 2a-7 of the 40 Act, securities are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. Money market securities are valued using amortized cost, in accordance with rules under the 40 Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 47 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of June 30, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Davis Davis Davis Government Davis Appreciation Davis Opportunity Government Money Market Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Fund Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ – $ – $ $ $ – Consumer staples – – – Energy – – – Financials – – Health care – Industrials – Information technology – – – Materials – Telecommunication services – Utilities – Total Level 1 – – Level 2 – Other Significant Observable Inputs: Debt securities issued by U.S. Treasuries and U.S. Government corporations and agencies: Long-term – Short-term – Convertible debt securities – Corporate debt securities – Equity securities*: Consumer discretionary – Consumer staples – Financials – – Industrials – Short-term securities – Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – Materials – a – – – a – – Total Level 3 – Total Investments $ Level 1 to Level 2 Transfers**: Consumer discretionary $ $ – $ – $ – $ – $ – Consumer staples – Financials – Industrials – Total $ $ – $ – $ $ – $ – a Includes securities valued at zero. *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the six months ended June 30, 2012. 48 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the six months ended June 30, 2012: Davis Opportunity Fund Davis Financial Fund Davis Appreciation & Income Fund Investment Securities a: Beginning balance $ $ $ Increase in unrealized depreciation – Transfers out of Level 3 into Level 2 – – Ending balance $ – $ $ – Increase in unrealized depreciation during the period on Level 3 securities still held at June 30, 2012 and included in the change in net assets for the period $ $ $ – Transfers into or out of Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. The following table is a summary of those assets in which significant unobservable inputs (Level 3) were used by the Adviser in determining fair value. Note that these amounts exclude any valuations provided by a pricing service or broker. Davis Opportunity Fund Davis Financial Fund Assets Table Investments at Value: Equity securities: Fair value at June 30, 2012 $ – a $ 7,105,682 a Valuation technique Discount applied to the last traded price Discount applied to the last traded price Unobservable input Discount rate Discount rate Amount 100% 100% Valuation technique Index-based value adjustment with liquidity discount Unobservable input Discount rate Amount 25% a Includes securities valued at zero. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. 49 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income tax is required. Davis Government Money Market Fund incurred a 2011 excise tax liability of $3,756 during the six months ended June 30, 2012. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2012, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2008. At December 31, 2011, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows. Capital loss carryforwards with no expiration, if any, are required to be utilized before capital loss carryforwards with expiration dates. Capital Loss Carryforwards Davis Davis Davis Appreciation Davis Opportunity Government & Income Real Estate Fund Bond Fund Fund Fund Expiring 12/31/2012 $ – $ $ – $ – 12/31/2013 – – – 12/31/2014 – – – 12/31/2015 – – – 12/31/2016 – – – 12/31/2017 12/31/2018 – – Unlimited Short-term – – – Long-term – – – Total $ Post October 2011 Ordinary Losses Post October 2011 Capital Losses Davis Opportunity Fund $ $ – Davis Government Bond Fund – 50 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, paydowns on fixed income securities, foreign currency transactions, passive foreign investment company shares, and partnership income. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds. The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses-The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Unfunded Capital Commitments-Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future. Payment would be made when a capital call is requested. Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined. Unfunded capital commitments are recorded when capital calls are requested. As of June 30, 2012, unfunded capital commitments in Davis Financial Fund amounted to $7,581,308. 51 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2012 were as follows: Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Cost of purchases $ Proceeds from sales NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser. The annual rate for Davis Opportunity Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund is 0.55% of the average net assets for each fund. The annual rate for Davis Government Bond Fund is 0.30% of the average net assets. The annual rate for Davis Government Money Market Fund is 0.50% of the first $250 million of average net assets, 0.45% of the next $250 million, and 0.40% of average net assets in excess of $500 million. The Adviser agrees to waive some or all of its advisory fees and to reimburse expenses to the extent necessary so that Davis Government Money Market Fund’s investment income will not be less than zero until May 1, 2013. During the six months ended June 30, 2012, such waivers and reimbursements amounted to $647,655. The Adviser may recapture from the assets of Davis Government Money Market Fund any of the operating expenses it has reimbursed (but not any of the advisory fees which it has waived) until the end of the third calendar year after the end of the calendar year in which such reimbursement occurs, subject to certain limitations. This recapture could negatively affect the Fund’s future yield. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent. The Adviser is also paid for certain transfer agent services. The fee paid to the Adviser for these services during the six months ended June 30, 2012 for Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $16,370, $5,658, $6,289, $27,557, $21,298, and $15,703, respectively. State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for such services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. The Adviser is also paid for certain accounting services. The fee paid to the Adviser for these services during the six months ended June 30, 2012 for Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund amounted to $4,500, $1,500, $1,998,$4,248, $3,498,and $2,250, respectively. Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds. DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $45, $1, $6, $22, and $15 for Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Financial Fund, and Davis Real Estate Fund, respectively, during the six months ended June 30, 2012.There were no reductions for Davis Appreciation & Income Fund during the six months ended June 30, 2012. 52 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK At June 30, 2012, there were 10 billion shares of capital stock ($0.01 par value per share) authorized, of which 550 million shares each are designated to Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund, and 4.2 billion shares are designated to Davis Government Money Market Fund. Transactions in capital stock were as follows: Class A Six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net increase (decrease) $ Class A Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ 53 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK – (CONTINUED) Class B Six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – 21 Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ Class B Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ 54 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK – (CONTINUED) Class C Six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net increase (decrease) $ Class C Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ 55 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 5 - CAPITAL STOCK – (CONTINUED) Class Y Six months ended June 30, 2012 (Unaudited) Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net increase (decrease) $ Class Y Year ended December 31, 2011 Davis Opportunity Fund Davis Government Bond Fund Davis Government Money Market Fund Davis Financial Fund Davis Appreciation & Income Fund Davis Real Estate Fund Shares sold Shares issued in reinvestment of distributions Shares redeemed Net increase (decrease) Proceeds from shares sold $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net increase (decrease) $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. At June 30, 2012, Davis Financial Fund had no borrowings outstanding. During the six months ended June 30, 2012, the average daily loan balance was $167,995 at an average interest rate of 1.39%. Davis Financial Fund had gross borrowings and gross repayments of $8,087,000 during the six months ended June 30, 2012. The maximum amount of borrowings outstanding at any month end was $1,515,000 during the six months ended June 30, 2012. Davis Opportunity Fund, Davis Government Bond Fund, Davis Government Money Market Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund had no borrowings during the six months ended June 30, 2012. 56 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES Class A Shares of Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class A shares of the Funds are sold at net asset value plus a sales charge and are redeemed at net asset value. Davis Distributors, LLC, the Funds’ Underwriter (“Underwriter” or “Distributor”), received commissions earned on sales of Class A shares of the Funds (other than Davis Government Money Market Fund) of which a portion was retained by the Underwriter and the remaining was re-allowed to investment dealers. The Underwriter is reimbursed for amounts paid to dealers as a service fee or commissions with respect to Class A shares sold by dealers, which remain outstanding during the period. The service fee is paid at the annual rate up to 1/4 of 1.00% of the average net assets maintained by the responsible dealers. Six months ended June 30, 2012 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Commissions retained by Underwriter $ Commissions re-allowed to investment dealers Total commissions earned on sales of Class A shares $ Class A service fee $ Class B Shares of Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class B shares of the Funds are sold at net asset value and are redeemed at net asset value. A contingent deferred sales charge may be assessed on shares redeemed within six years of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class B shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class B shares or the maximum amount provided by applicable rule or regulation of the Financial Industry Regulatory Authority, Inc. (“FINRA”), which currently is 1.00%. The Funds pay the distribution fee on Class B shares in order: (i) to pay the Distributor commissions on Class B shares which have been sold and (ii) to enable the Distributor to pay service fees on Class B shares which have been sold. Commission advances by the Distributor on the sale of Class B shares are re-allowed to qualified selling dealers. A contingent deferred sales charge is imposed upon redemption of certain Class B shares of the Funds within six years of the original purchase. The charge is a declining percentage starting at 4.00% of the lesser of net asset value of the shares redeemed or the total cost of such shares. Six months ended June 30, 2012 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ Service fees Commission advances by the Distributor on the sale of Class B shares Contingent deferred sales charges received by the Distributor from Class B shares 57 DAVIS SERIES, INC. Notes to Financial Statements – (Continued) June 30, 2012 (Unaudited) NOTE 7 - DISTRIBUTION AND UNDERWRITING FEES – (CONTINUED) Class C Shares of Davis Opportunity Fund, Davis Government Bond Fund, Davis Financial Fund, Davis Appreciation & Income Fund, and Davis Real Estate Fund - Class C shares of the Funds are sold at net asset value and are redeemed at net asset value. A contingent deferred sales charge may be assessed on shares redeemed within the first year of purchase. Each of the Funds (other than Davis Government Money Market Fund) pays the Distributor a distribution fee on Class C shares at an annual rate equal to the lesser of 1.25% of the average daily net asset value of the Class C shares or the maximum amount provided by applicable rule or regulation of the FINRA, which currently is 1.00%. The Funds pay the distribution fee on Class C shares in order: (i) to pay the Distributor commissions on Class C shares which have been sold and (ii) to enable the Distributor to pay service fees on Class C shares which have been sold. Commission advances by the Distributor on the sale of Class C shares are re-allowed to qualified selling dealers. A contingent deferred sales charge of 1.00% is imposed upon redemption of certain Class C shares of the Funds within the first year of the original purchase. Six months ended June 30, 2012 (Unaudited) Davis Davis Davis Davis Appreciation Davis Opportunity Government Financial & Income Real Estate Fund Bond Fund Fund Fund Fund Distribution Plan Payments: Distribution fees $ Service fees Commission advances by the Distributor on the sale of Class C shares Contingent deferred sales charges received by the Distributor from Class C shares Davis Government Money Market Fund - All classes of shares of Davis Government Money Market Fund are sold to investors at net asset value. The shareholders of Davis Government Money Market Fund have adopted a Distribution expense plan in accordance with Rule 12b-1, which does not provide for any amounts to be paid directly to the Distributor as either compensation or reimbursement for distributing shares of the Fund, but does authorize the use of the advisory fee to the extent such fee may be considered to be indirectly financing any activity or expense which is primarily intended to result in the sale of Fund shares. NOTE 8 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities in Davis Opportunity Fund amounted to $15,802,954 or 3.75% of the Fund’s net assets as of June 30, 2012.The aggregate value of restricted securities in Davis Financial Fund amounted to $41,038,202 or 8.20% of the Fund’s net assets as of June 30, 2012. Information regarding restricted securities is as follows: Fund Security Acquisition Date Units Cost per Unit Valuation per Unit as of June 30, 2012 Davis Opportunity Fund Oaktree Capital Group LLC, Class A 05/21/07 $ $ Davis Financial Fund Oaktree Capital Group LLC, Class A 05/21/07 $ $ Davis Financial Fund SKBHC Holdings LLC 11/08/10 $ $ 58 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Opportunity Fund Class A: Six months ended June 30, 2012d $0.10e Year ended December 31, 2011 $0.20e Year ended December 31, 2010 $0.24e Year ended December 31, 2009 $0.09e Year ended December 31, 2008 $0.09e Year ended December 31, 2007 $0.05e Davis Opportunity Fund Class B: Six months ended June 30, 2012d $(0.01)e Year ended December 31, 2011 $(0.01)e Year ended December 31, 2010 $0.05e Year ended December 31, 2009 $(0.05)e Year ended December 31, 2008 $(0.07)e Year ended December 31, 2007 $(0.15)e Davis Opportunity Fund Class C: Six months ended June 30, 2012d $0.01e Year ended December 31, 2011 $0.02e Year ended December 31, 2010 $0.07e Year ended December 31, 2009 $(0.03)e Year ended December 31, 2008 $(0.05)e Year ended December 31, 2007 $(0.15)e Davis Opportunity Fund Class Y: Six months ended June 30, 2012d $0.12e Year ended December 31, 2011 $0.27e Year ended December 31, 2010 $0.30e Year ended December 31, 2009 $0.15e Year ended December 31, 2008 $0.17e Year ended December 31, 2007 $0.13e Davis Government Bond Fund Class A: Six months ended June 30, 2012d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Davis Government Bond Fund Class B: Six months ended June 30, 2012d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 59 Financial Highlights Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– 4.63% 1.03%f 1.03%f 0.85%f 16% $– $– (3.63)% 1.02% 1.02% 0.90% 53% $– $– 13.92%g 1.05% 1.05% 1.18% 24% $– $– 44.81% 1.17% 1.17% 0.56% 24% $– $– (44.71)% 1.15% 1.15% 0.47% 29% $– (1.42)% 1.06% 1.06% 0.16% 37% $– $– $– $– 4.14% 2.02%f 2.02%f (0.14)%f 16% $– $– (4.61)% 1.98% 1.98% (0.06)% 53% $– $– 12.91%g 1.99% 1.99% 0.24% 24% $– $– $– $– 43.42% 2.11% 2.11% (0.38)% 24% $– $– $– $– (45.18)% 2.00% 2.00% (0.38)% 29% $– $– (2.15)% 1.85% 1.85% (0.63)% 37% $– $– $– $– 4.19% 1.83%f 1.83%f 0.05%f 16% $– $– (4.40)% 1.82% 1.82% 0.10% 53% $– $– 13.06%g 1.84% 1.84% 0.39% 24% $– $– $– $– 43.65% 1.96% 1.96% (0.23)% 24% $– $– $– $– (45.15)% 1.91% 1.91% (0.29)% 29% $– $– (2.14)% 1.81% 1.81% (0.59)% 37% $– $– $– $– 4.73% 0.80%f 0.80%f 1.08%f 16% $– $– (3.38)% 0.77% 0.77% 1.15% 53% $– $– 14.31%g 0.75% 0.75% 1.48% 24% $– $– 45.31% 0.81% 0.81% 0.92% 24% $– $– (44.54)% 0.85% 0.85% 0.77% 29% $– (1.13)% 0.78% 0.78% 0.44% 37% $– $– 0.29% 0.67%f 0.67%f 2.39%f 10% $– $– 2.01% 0.74% 0.74% 1.49% 27% $– $– 1.95% 0.75% 0.75% 2.00% 33% $– $– 3.37% 0.72% 0.72% 2.78% 48% $– $– 4.38% 0.87% 0.87% 3.29% 67% $– $– 5.45% 1.03% 1.03% 3.95% 60% $– $– (0.20)% 1.62%f 1.62%f 1.44%f 10% $– $– 1.09% 1.66% 1.66% 0.57% 27% $– $– 0.84% 1.65% 1.65% 1.10% 33% $– $– 2.42% 1.65% 1.65% 1.85% 48% $– $– 3.77% 1.69% 1.69% 2.47% 67% $– $– 4.49% 1.77% 1.77% 3.21% 60% 60 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Government Bond Fund Class C: Six months ended June 30, 2012d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Davis Government Bond Fund Class Y: Six months ended June 30, 2012d Year ended December 31, 2011 Year ended December 31, 2010 Year ended December 31, 2009 Year ended December 31, 2008 Year ended December 31, 2007 Davis Government Money Market Fund Class A, B, C, & Y: Six months ended June 30, 2012d $–h $– $–h Year ended December 31, 2011 $–h $– $–h Year ended December 31, 2010 $–h $– $–h Year ended December 31, 2009 $– Year ended December 31, 2008 $– Year ended December 31, 2007 $– Davis Financial Fund Class A: Six months ended June 30, 2012d $0.15e Year ended December 31, 2011 $0.27e Year ended December 31, 2010 $0.23e Year ended December 31, 2009 $0.12e Year ended December 31, 2008 $0.16e Year ended December 31, 2007 Davis Financial Fund Class B: Six months ended June 30, 2012d $(0.02)e Year ended December 31, 2011 $(0.06)e Year ended December 31, 2010 $(0.08)e Year ended December 31, 2009 $(0.11)e Year ended December 31, 2008 $(0.14)e Year ended December 31, 2007 $(0.20)e Davis Financial Fund Class C: Six months ended June 30, 2012d $0.01e Year ended December 31, 2011 $(0.01)e Year ended December 31, 2010 $(0.03)e Year ended December 31, 2009 $(0.08)e Year ended December 31, 2008 $(0.11)e Year ended December 31, 2007 $(0.18)e 61 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– (0.15)% 1.56%f 1.56%f 1.50%f 10% $– $– 1.16% 1.59% 1.59% 0.64% 27% $– $– 1.10% 1.56% 1.56% 1.19% 33% $– $– 2.49% 1.58% 1.58% 1.92% 48% $– $– 3.63% 1.63% 1.63% 2.53% 67% $– $– 4.66% 1.75% 1.75% 3.23% 60% $– $– 0.40% 0.44%f 0.44%f 2.62%f 10% $– $– 2.16% 0.60% 0.60% 1.63% 27% $– $– 2.11% 0.58% 0.58% 2.17% 33% $– $– 3.44% 0.64% 0.64% 2.86% 48% $– $– 4.43% 0.82% 0.82% 3.34% 67% $– $– 5.32% 0.99% 0.99% 3.99% 60% $–h $– $– $–h 0.04% 0.64%f 0.10%f 0.08%f NA $–h $– $– $–h 0.03% 0.63% 0.12% 0.03% NA $–h $– $– $–h 0.02% 0.61% 0.21% 0.02% NA $– $– 0.28% 0.63% 0.47% 0.30% NA $– $– 2.26% 0.57% 0.57% 2.30% NA $– $– 4.69% 0.55% 0.55% 4.59% NA $– $– $– $– 9.98% 0.93%f 0.93%f 1.02%f 5% $– (9.02)% 0.91% 0.91% 0.87% 12% $– $– 11.25% 0.95% 0.95% 0.79% 2% $– $– 46.02%i 1.05% 1.05% 0.51% 9% $– (45.62)% 1.06% 1.06% 0.50% 9% $– (5.31)% 0.97% 0.97% 0.44% 15% $– $– $– $– 9.40% 2.12%f 2.12%f (0.17)%f 5% $– (10.09)% 2.02% 2.02% (0.24)% 12% $– $– $– $– 10.00% 2.07% 2.07% (0.33)% 2% $– $– $– $– 44.38%i 2.19% 2.19% (0.63)% 9% $– $– (46.13)% 2.08% 2.08% (0.52)% 9% $– $– (6.17)% 1.87% 1.87% (0.46)% 15% $– $– $– $– 9.50% 1.85%f 1.85%f 0.10%f 5% $– (9.85)% 1.81% 1.81% (0.03)% 12% $– $– $– $– 10.26% 1.86% 1.86% (0.12)% 2% $– $– $– $– 44.71%i 1.95% 1.95% (0.39)% 9% $– $– (46.09)% 1.94% 1.94% (0.38)% 9% $– $– (6.10)% 1.83% 1.83% (0.42)% 15% 62 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Financial Fund Class Y: Six months ended June 30, 2012d $0.18e Year ended December 31, 2011 $0.30e Year ended December 31, 2010 $0.25e Year ended December 31, 2009 $0.14e Year ended December 31, 2008 $0.20e Year ended December 31, 2007 Davis Appreciation & Income Fund Class A: Six months ended June 30, 2012d $0.21e Year ended December 31, 2011 $0.45e Year ended December 31, 2010 $0.40e Year ended December 31, 2009 $0.38e Year ended December 31, 2008 $0.54e Year ended December 31, 2007 Davis Appreciation & Income Fund Class B: Six months ended June 30, 2012d $0.08e Year ended December 31, 2011 $0.19e Year ended December 31, 2010 $0.16e Year ended December 31, 2009 $0.20e Year ended December 31, 2008 $0.33e Year ended December 31, 2007 $0.38e Davis Appreciation & Income Fund Class C: Six months ended June 30, 2012d $0.10e Year ended December 31, 2011 $0.22e Year ended December 31, 2010 $0.19e Year ended December 31, 2009 $0.23e Year ended December 31, 2008 $0.35e Year ended December 31, 2007 $0.38e Davis Appreciation & Income Fund Class Y: Six months ended June 30, 2012d $0.24e Year ended December 31, 2011 $0.51e Year ended December 31, 2010 $0.44e Year ended December 31, 2009 $0.44e Year ended December 31, 2008 $0.61e Year ended December 31, 2007 $0.72e Davis Real Estate Fund Class A: Six months ended June 30, 2012d $0.31e Year ended December 31, 2011 $0.31e Year ended December 31, 2010 $0.30e Year ended December 31, 2009 $0.39e Year ended December 31, 2008 $0.42e Year ended December 31, 2007 $0.81e 63 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– $– $– $– 10.07% 0.74%f 0.74%f 1.21%f 5% $– (8.90)% 0.75% 0.75% 1.03% 12% $– $– 11.37% 0.86% 0.86% 0.88% 2% $– $– 46.13%i 0.95% 0.95% 0.61% 9% $– (45.56)% 0.97% 0.97% 0.59% 9% $– (5.15)% 0.84% 0.84% 0.57% 15% $– $– 5.38% 0.95%f 0.95%f 1.55%f 5% $– $– (7.45)% 0.93% 0.93% 1.61% 20% $– $– 20.34% 0.94% 0.94% 1.58% 20% $– $– 49.68% 1.06% 1.06% 1.98% 15% $– $– (41.43)% 1.07% 1.07% 2.24% 28% $– 1.30% 1.01% 1.01% 2.04% 23% $– $– 4.88% 1.88%f 1.88%f 0.62%f 5% $– $– (8.31)% 1.84% 1.84% 0.70% 20% $– $– 19.31% 1.85% 1.85% 0.67% 20% $– $– 48.28% 1.99% 1.99% 1.05% 15% $– $– (41.92)% 1.93% 1.93% 1.38% 28% $– 0.46% 1.84% 1.84% 1.21% 23% $– $– 4.95% 1.75%f 1.75%f 0.75%f 5% $– $– (8.21)% 1.74% 1.74% 0.80% 20% $– $– 19.43% 1.76% 1.76% 0.76% 20% $– $– 48.36% 1.89% 1.89% 1.15% 15% $– $– (41.85)% 1.87% 1.87% 1.44% 28% $– 0.50% 1.80% 1.80% 1.25% 23% $– $– 5.48% 0.75%f 0.75%f 1.75%f 5% $– $– (7.30)% 0.74% 0.74% 1.80% 20% $– $– 20.66% 0.73% 0.73% 1.79% 20% $– $– 50.05% 0.80% 0.80% 2.24% 15% $– $– (41.25)% 0.79% 0.79% 2.52% 28% $– 1.55% 0.75% 0.74% 2.31% 23% $– $– 14.15% 0.99%f 0.99%f 2.26%f 31% $– $– 9.69% 1.08% 1.08% 1.26% 68% $– $– 20.09% 1.11% 1.11% 1.36% 43% $– $– 31.72% 1.35% 1.35% 2.55% 64% (46.89)% 1.23% 1.23% 1.62% 44% $– (14.87)% 1.08% 1.08% 1.84% 46% 64 DAVIS SERIES, INC. The following financial information represents selected data for each share of capital stock outstanding throughout each period: Income (Loss) from Investment Operations Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized and Unrealized Gains (Losses) Total from Investment Operations Davis Real Estate Fund Class B: Six months ended June 30, 2012d $0.14e Year ended December 31, 2011 $0.03e Year ended December 31, 2010 $0.08e Year ended December 31, 2009 $0.22e Year ended December 31, 2008 $0.21e Year ended December 31, 2007 $0.53e Davis Real Estate Fund Class C: Six months ended June 30, 2012d $0.19e Year ended December 31, 2011 $0.10e Year ended December 31, 2010 $0.12e Year ended December 31, 2009 $0.27e Year ended December 31, 2008 $0.24e Year ended December 31, 2007 $0.52e Davis Real Estate Fund Class Y: Six months ended June 30, 2012d $0.34e Year ended December 31, 2011 $0.36e Year ended December 31, 2010 $0.33e Year ended December 31, 2009 $0.46e Year ended December 31, 2008 $0.50e Year ended December 31, 2007 $0.92e a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Sales charges are not reflected in the total returns. Total returns are not annualized for periods less than one year. b The ratios in this column reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements and/or waivers from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. d Unaudited. e Per share calculations were based on average shares outstanding for the period. 65 Financial Highlights – (Continued) Dividends and Distributions Ratios to Average Net Assets Dividends from Net Investment Income Distributions from Realized Gains Return of Capital Total Distributions Net Asset Value, End of Period Total Returna Net Assets, End of Period (in thousands) Gross Expense Ratio Net Expense Ratiob Net Investment Income (Loss) Ratio Portfolio Turnoverc $– j $– $– $–j 13.55% 2.15%f 2.15%f 1.10%f 31% $– $– 8.42% 2.19% 2.19% 0.15% 68% $– $– 18.73% 2.20% 2.20% 0.27% 43% $– $– 30.38% 2.46% 2.46% 1.44% 64% (47.41)% 2.13% 2.13% 0.72% 44% $– (15.52)% 1.87% 1.87% 1.05% 46% $– $– 13.69% 1.88%f 1.88%f 1.37%f 31% $– $– 8.80% 1.89% 1.89% 0.45% 68% $– $– 19.07% 1.92% 1.92% 0.55% 43% $– $– 30.70% 2.18% 2.18% 1.72% 64% (47.33)% 2.00% 2.00% 0.85% 44% $– (15.48)% 1.84% 1.84% 1.08% 46% $– $– 14.28% 0.78%f 0.78%f 2.48%f 31% $– $– 9.97% 0.79% 0.79% 1.55% 68% $– $– 20.52% 0.77% 0.77% 1.70% 43% $– $– 32.37% 0.92% 0.92% 2.98% 64% (46.75)% 0.89% 0.89% 1.96% 44% $– (14.58)% 0.75% 0.75% 2.17% 46% f Annualized. g Davis Opportunity Fund made a favorable investment in an initial public offering (IPO), which had a material impact on the investment performance, adding approximately 2% to the Fund's total return in 2010. The rapid appreciation was an unusual occurrence and such performance may not continue in the future. h Less than $0.0005 per share. i Davis Financial Fund received a favorable class action settlement from a company that it no longer owns. This settlement had a material impact on the investment performance, adding approximately 1% to the Fund's total return in 2009. This was a one-time event that is unlikely to be repeated. j Less than $0.005 per share. See Notes to Financial Statements 66 DAVIS SERIES, INC. Director Approval of Advisory Agreements – (Unaudited) Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review.The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2012 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances.Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements were fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, Davis Government Money Market Fund, and their shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor.The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of each Fund, but also the full range and quality of services provided by Davis Advisors to each Fund and their shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversees third-party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem.The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful positive impact on investor behavior. Davis Advisors and members of the Davis family are some of the largest shareholders in the Davis Funds.The Independent Directors concluded that this investment tends to align Davis Advisors’ and the Davis family’s interests with other shareholders, as they face the same risks, pay the same fees, and are motivated to achieve satisfactory long-term returns.In addition, the Independent Directors concluded that significant investments by Davis Advisors and the Davis family have contributed to the economies of scale which have lowered fees and expenses for Davis Funds’ shareholders over time. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Funds shareholders are likely to be well served by the renewal of the Advisory Agreements.They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. 67 DAVIS SERIES, INC. Director Approval of Advisory Agreements (Unaudited) – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) focus on tax efficiency; (c) record of generally producing satisfactory after-tax results over longer-term periods; (d) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (e) efforts to promote shareholder interests by actively speaking out on corporate governance issues. The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedules of each of the Funds, including an assessment of competitive fee schedules, and review of breakpoints if applicable. The Independent Directors reviewed the management fee schedule for each Fund and the profitability of each Fund to Davis Advisors, the extent to which economies of scale might be realized if any of the Funds’ net assets increased, and whether the fee schedule reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to each Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Funds, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax, and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. Davis Opportunity Fund The Independent Directors noted that Davis Opportunity Fund’s Class A shares had under-performed its benchmark, the Russell 3000® Index, over the one-, three-, and five-year time periods and out-performed over the ten-year time period, all ended February 29, 2012. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one- and five-year time periods and out-performed over the three- and ten-year time periods, all ended December 31, 2011. The Independent Directors noted that the Fund out-performed both the Russell 3000®Index and its peer group in 4 of the 8 rolling five-year time frames ended December 31 for each year from 2004 through 2011. The Fund out-performed both the Index and its peer group in all 3 of the rolling ten-year time frames ended December 31 for each year from 2009 through 2011. Davis Advisors began active daily management of the Davis Opportunity Fund on January 1, 1999. From May 1, 1984, until December 31, 1998, Davis Advisors had a sub-advisor that handled the active daily management of the fund. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Opportunity Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. 68 DAVIS SERIES, INC. Director Approval of Advisory Agreements (Unaudited) – (Continued) Davis Financial Fund The Independent Directors noted that Davis Financial Fund’s Class A shares had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, five-, and ten-year time periods and out-performed over the three-year time period, all ended February 29, 2012. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, five-, and ten-year time periods ended December 31, 2011. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 11 of the 16 rolling five-year time frames and its peer group in 9 of the 16 rolling five-year time frames ended December 31 for each year from 1996 through 2011. The Fund out-performed the Standard & Poor’s 500® Index in 10 ofthe 11 rolling ten-year time frames and its peer group in 5 of the 11 rolling ten-year time frames ended December 31 for each year from 2001 through 2011. The Independent Directors considered the contractual advisory fee, noting that it was below the average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Financial Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Real Estate Fund The Independent Directors noted that Davis Real Estate Fund’s Class A shares had under-performed its benchmark, the Wilshire U.S. Real Estate Securities Index, over the three-, five-, and ten-year time periods and out-performed over the one-year time period, all ended February 29, 2012. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the three-, five-, and ten-year time periods and out-performed over the one-year time period, all ended December 31, 2011. The Independent Directors noted that the Fund out-performed both the Wilshire U.S. Real Estate Securities Index and its peer group in 3 of the 13 rolling five-year time frames ended December 31 for each year from 1999 through 2011. The Fund under-performed the Index and its peer group in all of the 8 rolling ten-year time frames ended December 31 for each year from 2004 through 2011. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for the Davis Real Estate Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Appreciation & Income Fund The Independent Directors noted that Davis Appreciation & Income Fund’s Class A shares had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one- and five-year time periods and out-performed over the three- and ten-year time periods, all ended February 29, 2012. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one- and five-year time periods and out-performed over the three- and ten-year time periods, all ended December 31, 2011. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 8 of the 15 rolling five-year time frames and its peer group in 9 of the 15 rolling five-year time frames ended December 31 for each year from 1997 through 2011. The Fund out-performed the Standard & Poor’s 500® Index in 7 of the 10 rolling ten-year time frames and its peer group in 8 of the 10 rolling ten-year time frames ended December 31 for each year from 2002 through 2011. The Independent Directors considered the contractual advisory fee, noting that it was below the average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Appreciation & Income Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. 69 DAVIS SERIES, INC. Director Approval of Advisory Agreements (Unaudited) – (Continued) Davis Government Bond Fund The Independent Directors noted that Davis Government Bond Fund’s Class A shares had out-performed its benchmark, the Citigroup U.S. Treasury/Agency 1-3 Year Index, over the one- and three-year time periods and under-performed over the five- and ten-year time periods, all ended February 29, 2012. The Fund out-performed the average performance of its peer group as determined by an independent service provider over the one-, five-, and ten-year time periods and under-performed over the three-year time period, all ended December 31, 2011. The Independent Directors noted that the Fund under-performed the Citigroup U.S. Treasury/Agency 1-3 Year Index in all of the 13 rolling five-year time frames and its peer group in 7 of the 13 rolling five-year time frames ended December 31 for each year from 1999 through 2011. The Fund under-performed the Citigroup U.S. Treasury/Agency 1-3 Year Index in all of the 8 rolling ten-year time frames and its peer group in 5 of the 8 rolling ten-year time frames ended December 31 for each year from 2004 through 2011. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Government Bond Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Government Money Market Fund The Independent Directors noted that a report produced by an independent service provider indicated that Davis Government Money Market Fund’s Class A shares out-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, five-, and ten-year time periods ended December 31, 2011. The Independent Directors considered the contractual advisory fee, noting that it was above the average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Government Money Market Fund’s Class A shares, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. The Independent Directors also noted that the Adviser is contractually committed to waive fees and/or reimburse the Fund’s expenses such that net investment income will not be less than zero until May 1, 2013. The Adviser may recapture from the assets of Davis Government Money Market Fund any of the operating expenses it has reimbursed (but not any of the advisory fees which it has waived) until the end of the third calendar year after the end of the calendar year in which such reimbursement occurs, subject to certain limitations. This recapture could negatively affect the Fund’s future yield. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, Davis Government Money Market Fund, and their shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder-oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fees for Davis Opportunity Fund, Davis Financial Fund, Davis Real Estate Fund, Davis Appreciation & Income Fund, Davis Government Bond Fund, and Davis Government Money Market Fund were reasonable in light of the nature, quality, and extent of the services being provided to the Funds, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of their peer groups as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements were fair and reasonable and that continuation of the Advisory Agreements was in the best interest of each Fund and its shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 70 DAVIS SERIES, INC. Fund Information Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q and Form N-MFP The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. In addition, Davis Government Money Market Fund files its complete schedule of portfolio holdings with the SEC for each month end on Form N-MFP. The Funds’ Form N-Q and Davis Government Money Market Fund’s Form N-MFP are available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 71 DAVIS SERIES, INC. Privacy Notice and Householding Privacy Notice While you generally will be dealing with a broker-dealer or other financial adviser, we may collect information about you from your account application and other forms that you may deliver to us. We use this information to process your requests and transactions; for example, to provide you with additional information about our Funds, to open an account for you, or to process a transaction. In order to service your account and execute your transactions, we may provide your personal information to firms that assist us in servicing your account, such as our transfer agent. We may also provide your name and address to one of our agents for the purpose of mailing to you your account statement and other information about our products and services. We require these outside firms and agents to protect the confidentiality of your information and to use the information only for the purpose for which the disclosure is made. We do not provide customer names and addresses to outside firms, organizations, or individuals except in furtherance of our business relationship with you or as otherwise allowed by law. We restrict access to nonpublic personal information about you to those employees who need to know that information to provide products or services to you. We maintain physical, electronic, and procedural safeguards that comply with federal standards to guard your personal information. Householding To avoid sending duplicate copies of materials to households, the Funds will mail only one copy of each prospectus, Annual, and Semi-Annual Report to shareholders having the same last name and address on the Funds’ records. The consolidation of these mailings, called householding, benefits the Funds through reduced mailing expense. If you do not want the mailing of these documents to be combined with those to other members of your household, please contact the Davis Funds by phone at 1-800-279-0279. Individual copies of current prospectuses and reports will be sent to you within 30 days after the Funds receive your request to stop householding. 72 DAVIS SERIES, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (diversified financial holding company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm) since August 2011; former Chairman, NorthRoad Capital Management, LLC (investment management firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT) 2002-2007. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 73 DAVIS SERIES, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 74 DAVIS SERIES, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Overnight Address: 30 Dan Road Canton, Massachusetts 02021-2809 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Series, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge, upon request, by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com. Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. ITEM 2. CODE OF ETHICS Not Applicable ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not Applicable ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6. SCHEDULE OF INVESTMENTS Not Applicable. The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11. CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-2 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12. EXHIBITS (a)(1) Not Applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3) Not Applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS SERIES, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: September 7, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: September 7, 2012 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: September 7, 2012
